DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 13 January 2022 is acknowledged and has been entered.
 
Status of the Claims:
Claims 2-7 and 10-15 have been canceled.
Claim 8-9 have been withdrawn.
New claim 17 has been submitted.
Claims 1, 16 and 17 are presented for examination on the merits.

Independent claim 1 has been amended to broaden the patient population from a human of at least 50 years old with memory impairment to any human without dementia (regardless of age) and to specify that the spearmint extract contains at least 8% rosmarinic acid.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 has been amended to include the language “an amount of a water extract of a spearmint plant efficacious in improving memory impairment”. This language in confusing for several reasons, firstly, it is unclear if the “efficacious” term is meant to refer to the amount of the extract applied or simply the extract itself – that is, a functional property of the extract. Secondly, the claims are directed to a method “to enhance, improve or sustain cognitive health and/or function”; however “efficacious” term seems to apply to “improving memory impairment”. Does the efficacy also “sustain cognitive health? That is – no changes are included within the scope?
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112, second paragraph, for the reasons set forth above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 1 recites the phrase “a human without dementia”. “Dementia” is a term used to describe a group of symptoms affecting memory, thinking and social abilities severely enough to interfere with your daily life. However, it is unclear how claim 17 is meant to further limit the claim as anyone with a MMSE of greater than 24 is considered to be “without dementia”. That is – an MMSE score of greater than 24 defines “a human without dementia”. .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over being unpatentable over Kott (US 2010/0137433) in view of Zhou (2010 3 International Conference on Biomedical Engineering and Informatics (2010), pp 1723-1726 - cited by applicant in the IDS of 6/17/2015) and Reagan-Shaw (The FASEB Journal (2007) vol. 22, pp. 659-661).
Kott teaches a method for improving memory or impairing memory loss in a subject by administering a composition comprising a spearmint extract comprising rosmarinic acid to the subject. The reference teaches that the spearmint extract can be in the form of water extract (see claims 1, 8-11, 16, and 29 and paragraphs 35-37 and 80). In addition, the reference teaches that the spearmint has a concentration of at least 7% rosmarinic acid (see paragraph 33, for example). Furthermore, Kott teaches administering the spearmint extract such that it contains at least 90 mg of rosmarinic acid (see paragraph 36 and 40). 1285 mg of this spearmint extract would contain
90 mg rosmarinic acid (7% of 1285 mg). Thus, the concentration of rosmarinic acid taught by Kott falls within the range claimed by applicant. The reference teaches improving memory or impairing memory loss in general but does not teach specifically improving memory or impairing memory loss in an individual experiencing normal aging cognitive changes. In addition, the reference teaches administering the extract so that a dosage of 300 mg or more of rosmarinic acid/day is administered (see paragraphs 36 and 40) but does not explicitly teach a dosage of 900 mg/d. However, Kott teaches administering the extract so that a dosage of 90 mg, 100 mg, 250, or 300 mg of rosmarinic acid/day is administered (see paragraphs 36 and 40). This dosage overlaps 
Zhou teaches that rosmarinic acid has cognitive enhancing effects that are useful in treating an aging individual. The reference teaches that rosmarinic acid improves learning memory (see page 1723), synonymous with working memory which is an executive function as defined by applicant in the specification at paragraph [0012] of the published application. Zhou teaches using a dosage of 100, 200, or 400 mg/kg/day in the mouse model (see page 1724). Reagan-Shaw teaches that conversion of mouse dosage to human dosage is calculated by multiplying the mouse dosage by the Km factor for a mouse (3) and then dividing by the Km factor for a human (37) (see first paragraph of page 660). Thus, the human dosages suggested by the mouse dosages in Zhou are 16 mg/kg/day for the 200 mg/kg dosage and 32 mg/kg/day for the 400 mg/kg dosage. With respect to the Kott reference Applicant argues that Kott does not teach the treatment of an individual experiencing normal aging cognitive changes, but Alzheimer’s patients. However, the Applicant’s claimed are so broad as to what can be considered normal aging cognitive changes that even a subject with Alzheimers could also experience normal (i.e., non-pathological) aging cognitive changes. That is, the subject groups are not mutually exclusive. Furthermore, Applicant, argues that Kott does not teach the claimed dosages of rosmarinic acid. However, Kott teaches administering the extract so that a dosage of 90 mg, 100 mg, 250, or 300 mg of rosmarinic acid/day is 
Therefore, it was known in the art at the time of the invention that spearmint extracts comprising rosmarinic acid improve memory or impair memory loss and that rosmarinic acid is useful in enhancing cognition in aging individuals. Thus, an artisan of ordinary skill would reasonably expect that the rosmarinic acid containing spearmint extract of Kott would be useful for specifically improving the cognitive health or function in an individual experiencing normal aging cognitive changes using the dosages suggested by Zhou. This reasonable expectation of successful results would motivate the artisan to modify Kott to include modifying the method for improving memory or impairing memory loss to include the selection of an individual experiencing normal aging cognitive changes as the subject treated in the method and using the dosages suggested by Zhou.

Zhou teaches administering the rosmarinic acid for 10 weeks (70 days) (see page 1724). However, the references do not specifically teach administering the extract for a time period of at least 90 days. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 

	The cited references do not explicitly disclose the claimed dosage regimen (i.e., at least 900 mg/day of spearmint extract or rosmarinic acid). However, the reference does teach that the rosmarinic acid obtained from spearmint can administered in varying dosages. Furthermore, it would be customary and well within the purview of the skilled practitioner to vary dosages of a medication depending on specific conditions varying from patient to patient (e.g., size, age, condition, etc.). Such adjustment of particular conventional working conditions (e.g.,  determining an appropriate daily dose thereof and how long to continue the treatment) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. In the instant case, the cited reference teaches that the bioactive component of the spearmint extracts is rosmarinic acid (RA) and discloses that the RA content of the of the spearmint extract can range from about 8-15% RA. Thus one would alter the 

See e.g., MPEP 2144.05
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
B.    There Must Be an Articulated Rationale Supporting the Rejection
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … .").
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
III.    REBUTTAL OF PRIMA FACIE CASE OF OBVIOUSNESS
A.    Showing That the Range Is Critical
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 16-17 stand provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 7, 17 and 22 (respectively) of copending Application No. 13/962,609 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16-17 stand/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 10, 11, 25, 
 Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for improving cognitive function, including executive function, by administering an extract from a Lamiaceae plant which can contain rosmarinic acid.  Thus, the current claims are anticipated by the claims of the reference application despite some differences in scope between the two sets of claims.
In addition, please note that the instant claims encompass and/or are encompassed by the “003 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 16-17 stand/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-24 of copending Application No. 14/962,537 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for improving cognitive function, including executive function, by administering an extract from a Lamiaceae plant which can contain rosmarinic acid.  Thus, the current claims are anticipated by the claims of the reference application despite some differences in scope between the two sets of claims.
In addition, please note that the instant claims encompass and/or are encompassed by the “537 claims.

This is a provisional nonstatutory double patenting rejection.

Claims 1 and 16-17 stand/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8, 11, 17, and 22 of copending Application No. 13/962,609 (reference application) in view of (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for improving cognitive function, including executive function, by administering an extract from a Lamiaceae plant which can contain rosmarinic acid. With regard to claim 6 and 14 which state that the plant is spearmint (Mentha spicata L.), it would have been obvious to choose spearmint extract as it is known to contain the bioactive rosmarinic acid and can effectively treat cognitive disorders of executive function as taught by Kott et al. (see 35 USC 102 and 103 rejections above). Thus, the current claims are anticipated or rendered obvious by the claims of the reference application and the teachings of the prior art. 
In addition, please note that the instant claims encompass and/or are encompassed by the “609 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicant has requested that the Double Patenting rejections be held in abeyance until allowable subject matter is indicated. The request is noted. The rejection is currently still considered valid at this time for the reasons set forth above.
Applicant’s amendments/arguments, with respect to written description rejection have been fully considered and are persuasive.  The 35 USC 112(a) rejection of the previous Office action has been withdrawn. 
Applicant’s amendments/arguments filed with respect to the rejection(s) of claim(s) 1 and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited prior art.

Applicant asserts that as detailed throughout the application about 5.4 million elderly Americans having cognitive impairment without dementia, and roughly 12% of those will develop dementia and while there are a number of treatments available for dementia, a prominent health concern sought to be addressed by the present invention is to provide a method of maintaining or reducing the decline in cognitive function that is associated with the normal aging process. 
It is noted that the features upon which applicant relies (i.e., elderly Americans having cognitive impairment without dementia) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RUSSELL G FIEBIG/           Examiner, Art Unit 1655